PER CURIAM.
In this petition for writ of habeas corpus, the petitioner, Bernard C. Offen, seeks leave to file a belated appeal from an order of the trial court denying his Rule 3.800 motion. While this habeas petition was pending, Of-fen filed an untimely notice of appeal from the order denying post-conviction relief (pending case no. 95-2991). This court deferred consideration of that appeal pending disposition of the instant petition. The state concedes that the writ should be granted because petitioner has demonstrated exceptional circumstances that have rendered the ordinary appellate process unavailable and that justice demands a remedy. See Hollingshead v. Wainwright, 194 So.2d 577, 578 *743(Fla.1967). Specifically, Offen had been transferred to a medical facility by the Department of Corrections where his mail was unavailable for the entire 30 day period after rendition of the order he seeks to appeal.
Accordingly, we grant the writ so that Offen’s notice of appeal in pending case no. 95-2991 may be considered as timely filed.
STONE, POLEN and STEVENSON, JJ., concur.